Citation Nr: 1010192	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a muscle condition, 
including whether a substantive appeal was submitted.

2.  Entitlement to an effective date prior to December 15, 
2000, for grant of service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   In a February 2002 rating decision, the RO, in 
relevant part, denied entitlement to service connection for 
peripheral neuropathy of the lower extremities.  In a 
September 2002 rating decision, the RO, in relevant part, 
denied entitlement to service connection for a muscle 
condition.

In a statement received on August 15, 2003, the Veteran 
expressed disagreement with the RO's decision.  In that 
document, he noted recent correspondence was sent to the 
wrong address and was not received by him until September 21, 
2002.  In a March 2004 Decision Review Officer Conference 
Report, a decision review officer requested clarification 
from the representative regarding the Veteran's August 2003 
statement and which issues were being appealed.  
Specifically, the decision review officer noted that the 
February 2002 rating decision was not received by the Veteran 
until September 21, 2002, and he was also issued another 
rating decision on September 17, 2002.  In a March 2004 
response, the representative clarified that, in relevant 
part, the Veteran was appealing the denial of entitlement to 
service connection for a muscle condition and peripheral 
neuropathy of the lower extremities.

The Board notes that only one issue was recertified after the 
remand, which was the earlier effective date issue.  The 
Appeals Management Center (AMC), in Washington, DC, 
apparently determined the Veteran did not respond to the 
issue in the statement of the case issued in September 2008.  
The Veteran's representative, in the appellate brief, 
however, asserts that he did.  Thus, the issues on appeal are 
as noted on the cover sheet.

The Veteran appeared at a Travel Board hearing in February 
2008 before the undersigned Veterans Law Judge.  He also 
appeared at a local hearing before an RO decision review 
officer in November 2007.  Transcripts of the testimony at 
both hearings are associated with the claims file.

In a June 2008 decision, the Board denied entitlement to an 
earlier effective date for a low back disability.  The Board 
remanded the claims of entitlement to service connection for 
a muscle disorder, and entitlement to an earlier effective 
date for the grant of service connection for right lower 
extremity peripheral neuropathy to the RO, via the AMC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.

Additional correspondence sent by the Veteran raises an 
informal claim of entitlement to an increased rating for his 
low back disorder.  This issue has not been considered by the 
RO, much less denied and timely appealed to the Board.  So, 
it is referred to the RO for appropriate action, as the Board 
does not currently have jurisdiction to consider it.  See 38 
C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran submitted a timely letter which, by 
inference, addressed the issue in the September 2008 
statement of the case.

2.  While the Veteran is service connected for bilateral 
lower extremity peripheral neuropathy, the preponderance of 
the probative evidence indicates the absence of a diagnosed 
lower extremity muscle disorder that is distinct from the 
service-connected right rhabdomyalgia and bilateral lower 
extremity peripheral neuropathy.

3.  The evidence clearly and unmistakably shows that the 
Veteran's initial claim of entitlement to service connection 
for right lower extremity peripheral neuropathy was received 
on December 15, 2000.  There is no earlier communication in 
the file indicating an intent to file a claim for right lower 
extremity peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The requirements for perfecting an appeal to the Board 
are met.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2009).

2.  The requirements are not met for an effective date 
earlier than December 15, 2000, for service connection for 
right lower extremity peripheral neuropathy.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 5111 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2009).

3.  A lower extremity muscle disorder was not incurred or 
aggravated in-service, and such a disorder is not caused or 
aggravated by a service connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned for the right lower extremity 
peripheral neuropathy, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Consequently, there is no need to discuss 
whether VA met the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, requirements as concerns that 
claim.

The requirements of the VCAA have also been met for the 
service connection claim.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in June 2004 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  A March 2006 letter provided adequate notice of 
how disability ratings and effective dates are assigned in 
the event service connection is granted.  Further, following 
issuance of the March 2006 letter and the additional 
development, the claim was reviewed on a de novo basis, as 
shown in the September 2008 statement and supplemental 
statement of the case.  Thus, any timing-of-notice error was 
cured and rendered harmless.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the case or supplemental statement 
of the case.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  He was provided a 
meaningful opportunity to participate in the adjudication of 
his claims throughout all stages of the process via the 
presentation pertinent evidence and testimony, and he did in 
fact participate.  See Washington v. Nicholson, 21 Vet. App. 
191 (2007). In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the 
fairness of this adjudication, and the Board may address the 
merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Substantive Appeal

One of the remand instructions directed by the Board was for 
the AMC to issue a statement of the case in response to his 
timely disagreement with the pertinent 2002 rating decisions 
on the muscle claim.  38 C.F.R. § 19.29.  The statement of 
the case was issued in September 2008.
Governing Legal Standard

A substantive appeal must be filed within 60 days of the date 
the Agency of Original Jurisdiction mails a statement of the 
case, or within the remainder of the one-year period from the 
date of the mailing of the notification of a decision, 
whichever period ends later.  See 38 C.F.R. § 20.302.  In the 
instant case, being as the statement of the case was not 
issued until several years after the rating decision, the 
Veteran had 60 days to submit a substantive appeal to perfect 
his appeal.  See 38 C.F.R. § 20.302(b).

A substantive appeal consists of a properly completed VA Form 
9, or correspondence that contains the necessary information.  
38 C.F.R. § 20.202.  The Veteran opted not to submit a Form 9 
but, instead, submitted a letter received by VA in October 
2008.  The letter was clearly timely, but the issue is 
whether it meets the substantive requirements.  It does not 
reference either the 2002 rating decision or the 2008 
statement of the case, and it is addressed to the United 
States Court Of Appeals For Veteran's Claims.  These 
deficiencies notwithstanding, the Veteran's representative 
asserts the letter should be deemed a substantive appeal, 
being as the Veteran discussed his claim in it.  The Board 
finds that because the letter generally tracks with the 
Veteran's earlier correspondence, and because the Veteran 
placed a footer on each page that states, "VA Form 9,"  the 
Veteran filed a timely substantive appeal.  Hence, the Board 
will address the issue.

Service Connection Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

The Veteran is currently service connected for right leg 
rhabdomyalgia, with muscle cramping.  The September 1997 
rating decision assigned Diagnostic Code 5399-8520 for the 
disorder.  A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation.  See 38 C.F.R. 
§ 4.27.  The designated code meant it was rated analogously 
under the rating criteria for muscle group injury and also 
involved peripheral nerve symptomatology.  The Veteran 
asserts, however, that he has a separate and distinct muscle 
disorder of the lower extremity.

Service treatment records are entirely negative for any 
entries related to complaints, findings, or treatment for, a 
muscle group injury of either lower extremity.  The sole 
entity documented in the service treatment records is the 
rhabdomyalgia, which was entered in April 1993.  Examination 
at that presentation revealed no evidence of hematoma, 
ecchymosis, or suffusion.  The examiner rendered a diagnosis 
of traumatic rhabdomyalgia.  The February 1993 Report Of 
Examination For Retirement notes the lower extremities are 
assessed as normal.  There are no notations of any muscle 
group injury.

Following his separation from active service, the Veteran 
under went Persian Gulf War Registry as well as Compensation 
and Pension examinations.  None of those examinations 
revealed clinical findings of a muscle disorder to include 
residuals of a muscle injury.  The 2004 Persian Gulf Registry 
noted the rhabdomyalgia was noted as having manifested as a 
circulatory disorder.  Muscle strength was consistently 5/5.  
Tightness of the Achilles tendons was also noted as part of 
the symptomatology of the right leg rhabdomyalgia.  A March 
2006 spine examination noted the absence of any muscle 
atrophy in the lower extremities.  The examiner at a VA 
general examination conducted a comprehensive review of the 
claims file at that point, and noted the absence of any 
muscle disorder apart from the Veteran's complaints 
associated with the rhabdomyalgia.  The examiner noted the 
muscle symptoms were focal, and there was no diagnosis of a 
muscle group injury.

The Veteran noted his severely tender Achilles tendons on his 
claim.  The Veteran is separately service connected for his 
left Achilles tendon, and the tenderness of his right 
Achilles tendon is included in the rating of his right leg 
rhabdomyalgia.  He is receiving additional compensation 
separately for peripheral neuropathy involving each lower 
extremity.  There is no evidence of any other independent 
muscle group injury.  He is in fact compensated for all of 
his symptomatology.

In light of the absence of a distinct diagnosed muscle group 
injury separate and apart from the service-connected right 
leg rhabdomyalgia and left Achilles tendon, there is no 
factual basis for service connection of another muscle group 
injury.  38 C.F.R. § 3.303.  The symptomatology currently 
manifested in the Veteran's lower extremities is already 
service connected, to include peripheral neuropathy.  The 
benefit sought on appeal is denied.

Earlier Effective Date

Governing Law and Regulation

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Where 
service connection is allowed on the basis of new and 
material evidence after a prior final disallowance, the 
effective date is the date of receipt of a new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§§ 3.400(q)(2), (r).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to include 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992). Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (where appellant had not been granted service 
connection, mere receipt of medical records could not be 
construed as informal claim).  Merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the Veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1995).

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking treatment 
does not establish a claim, to include an informal claim, for 
service connection.

Analysis

Historically, an August 2004 rating decision granted service 
connection for right lower extremity peripheral neuropathy 
effective July 10, 2000.  The rating decision determined the 
neuropathy did not manifest to a compensable degree and 
combined it with the existing right leg rhabdomyalgia.  The 
Board's July 2008 remand instructed the RO to separate the 
disorders so that the Veteran was rated for all of his 
symptomatology.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(separate ratings are available for different symptoms of a 
disability).

The September 2008 rating decision granted service connection 
for right lower extremity peripheral neuropathy with an 
initial evaluation of 10 percent, effective December 15, 
2000.  It also determined the August 2004 rating decision 
contained clear and unmistakable error, in that the effective 
date for peripheral neuropathy should be December 15, 2000, 
the date the Veteran's claim was received, rather than July 
10, 2000.  The Veteran, of course, disputes that 
determination.

A September 1997 rating decision denied service connection 
for peripheral neuropathy.  An RO letter, also dated in 
September 1997, notified the Veteran of the decision but, he 
did not appeal.  In the absence of an appeal, the claim is 
final and binding on the Veteran.  38 U.S.C.A. § 7105.  There 
is no record in the claims file of any document that may be 
deemed a formal or informal claim during the period between 
September 1997 and December 15, 2000.

As set forth earlier in this discussion, the effective date 
for service connection after a claim is reopened is the date 
of receipt of the claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r).

On July 10, 2000, the RO received the Veteran's claim for an 
increased rating for his "service-connected disability of 
circulation."  The only disorder that reasonably fit that 
description was the right leg rhabdomyalgia.  That document 
did not address the issue of a new claim for service 
connection for peripheral neuropathy in any way.  Then, on 
December 15, 2000, the RO received the Veteran's claim for 
peripheral neuropathy secondary to rhabdomyalgia.  This was 
the claim that eventually resulted in the allowance of 
service connection for the right lower extremity peripheral 
neuropathy.  Thus, in as much as the December 15, 2000, claim 
was the first effort to reopen the September 1997 denial of 
peripheral neuropathy, that is the earliest effective date 
allowable.  The Veteran's entitlement to the benefit, 
however, did not arise until the medical examination that 
established the medical linkage between his symptomatology 
and his active service, which was in 2004.

Therefore, according to the applicable regulation, the 
effective date of the Veteran's allowance should be during 
2004.  The September 2008 rating decision, however, assigned 
December 15, 2000, the date the claim was received, as the 
effective date.  Thus, the Veteran has already received an 
assigned effective date far more generous than what the 
regulations allow.  The Board will not disturb this benefit, 
but will affirm the effective date assigned, which is 
December 15, 2000.  38 C.F.R. § 3.400(r).

The Veteran has essentially asserted that the effective date 
should be the date following his separation from service 
because that is when the disability initially arose.  He also 
argues that the various reports of examination referenced his 
neuropathy.  As for the former assertion, even assuming that 
to be correct, however, the Veteran still has the burden of 
filing a claim with VA in order to be awarded any benefits.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  As 
discussed above, a review of the file reveals that he did not 
file any document that may be construed as a claim for 
disability compensation related to his peripheral neuropathy 
until December 15, 2000.  The latter assertion also fails.  
As noted in the applicable legal standard, above, reports of 
medical examination may constitute an informal claim solely 
for disorders for which service connection has already 
attached.  They may not serve as informal claims for service 
connection.  38 C.F.R. § 3.157.

Thus, the Veteran is not entitlement to an earlier effective 
date.  38 C.F.R. § 3.400.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a muscle condition is 
denied.

Entitlement to an effective date prior to December 15, 2000, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


